Case 2:17-cv-10335-GCS-MKM ECF No. 48, PageID.1825 Filed 01/04/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


INTERNATIONAL OUTDOOR, INC.,

                  Plaintiff,
                                          Case No. 17-10335
v.                                        HON. GEORGE CARAM STEEH

CITY OF TROY,

              Defendant.
______________________________/


            ORDER REGARDING SUPPLEMENTAL BRIEFING

      On September 4, 2020, the Court of Appeals for the Sixth Circuit

issued an opinion affirming the court’s grant of the City of Troy’s motion for

summary judgment on Count I and vacating the grant of the City of Troy’s

motion to dismiss Count II. The Sixth Circuit remanded the case for

reconsideration of the dismissal of Count II under the standard set forth in

Reed v. Town of Gilbert, 576 U.S. 155 (2015), issuing its mandate on

December 29, 2020.

      Consistent with Sixth Circuit’s direction, the court will reconsider

its dismissal of Count II. Defendant shall submit a supplemental brief
Case 2:17-cv-10335-GCS-MKM ECF No. 48, PageID.1826 Filed 01/04/21 Page 2 of 2




by February 5, 2021; Plaintiff shall submit a response by February 19,

2021; and Defendant may submit a reply brief by February 26, 2021.

      SO ORDERED.



Dated: January 4, 2021                   s/George Caram Steeh
                                         Hon. George Caram Steeh
                                         United States District Judge




                                     2
